department of the treasury internal_revenue_service washington d c date nov dollar_figure -00 contact person identification_number telephone number t employer_identification_number legend e r p r p d o dear sir or madam we have considered your ruling_request regarding the federal_income_tax consequences of your participation in a joint_venture with individuals and for-profit entities facts m is a not-for-profit organization that has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 it has been classified as a public charity described in sec_509 and sec_170 of the code m was formed to own and operate a for treatment of patients in the community the state_agency reviewing the certificate of need determined that a should be owned by a not-for-profit corporation and jointly operated by local hospitals and local physicians m's bylaws include a conflict of interest policy pursuant to its bylaws m provides such health care services to all persons in need e without regard to their ability to pay further in accordance with its bylaws m is required to budget and set_aside a certain percentage of its gross revenues to be divided equally between two medical schools in the local area for certain related medical_research projects in addition m sponsors a fellowship program for qualified physicians m's primary financial support is from the operation of a several years ago m purchased b and participated in federal drug administration fda trials regarding the use of b to treat certain ailments b is a modified version of and based on the same technology as a the fda subsequently approved the use of b to treat certain ailments m determined that a need existed in its service area to provide b services to patients in the community in order to increase the availability of b services m‘entered into a joint_venture with local physicians in order to obtain the necessary capital and expertise accordingly m formed l a limited_liability_company to provide b treatment services to the community and to own and operate b pursuant to l's operating_agreement the operating_agreement m will contribute b to l in exchange for its membership interest approximately percent of m's total assets b is only manufactured by one company who sold b to m and is the only such device of that kind approved by the fda accordingly a third party appraisal is difficult to attain therefore the value of b utilized for purposes of determining the initial value of m's membership interest in l represents the purchase_price of b to m b represents in value local physicians will contribute cash to l in exchange for membership interests in l m will have at teast a percent interest in both the capital and profits of l the physician members’ aggregate interests in both capital and profits will not exceed percent m anticipates marketing interests to at least physicians so each physician will likely own no more than percent of l these ownership interests are proportional to and equal in value to their respective contributions all financial arrangements between m and the physician members will be negotiated on an arm's-length basis and will be based on fair_market_value capital contributions to l and allocations of income loss deduction and credits will be in proportion to the members' percentage interests in l there will be no special allocations of income or loss to any particular member of l following the payment of all debts and liabilities of l and the allocation of income profits losses and deductions and after adjustments to the capital accounts required by applicable income_tax regulations the remaining funds will be distributed to the members to the extent of and in proportion to their positive capital_account balances in the event of dissolution l will be operated by a board_of directors consisting of directors appointed by m and directors appointed by a majority of the physician members only m may remove any of the directors its appoints in order for there to be a quorum at board meetings at least of the directors appointed by m must be present l's board_of directors elects all of l's officers m's board representatives will be community leaders with experience in health care matters they will not be on the medical staff of l or any affiliated hospitals and will not otherwise engage in business transactions with m or l other than as an l board member in addition l's operating_agreement sets forth a conflict of interest policy to address any transactions or arrangements between l board members and l none of the officers directors or key employees of m or those of the affiliate hospitals that were involved in the decision to form l were promised employment or other inducement including monetary by l or any of the physicians in regard to the formation of l the operating_agreement will provide that l is formed to further charitable purposes by promoting the health of a broad cross section of the community it will further provide that the duty_of the members of the l's board_of directors to operate in such a manner overrides any duty that such board members may have to operate l for the financial benefits of l's members the provisions of the operating_agreement concerning l's charitable purposes and precedence of such purposes over the financial benefit of l's members are legal binding and enforceable under the state's limited_liability_company law m will be the manager of l conducting the day-to-day affairs of l and the operations of b technician to operate b the manager will be subject_to the overall authority of l's board_of directors m will provide qualified and trained personnel to l including a trained the operating_agreement and articles of organization of l may not be amended nor may the status of l be changed from one in which management is vested in the board_of directors to one in which management is vested in the members without the consent of m and a majority of the physician members neither the board_of directors nor members of l will be able without the consent of m to take any_action pertaining to l's charity care policies or any_action that may adversely affect m's tax-exempt status under sec_501 of the code pursuant to the operating_agreement m will have sole authority over l's provision of charity care to patients with limited or no ability to pay in addition m will have sole authority to cause l to conduct community needs assessments and respond to unmet community needs within the scope of l's activities and services physician privileges at l are not dependent on owning a membership interest in l medical staff members apply for and are granted privileges at the facility based on credentialling criteria rulings requested the participation of m in the joint_venture including the acquisition and retention of a membership interest in l will not adversely affect m's exemption under sec_501 of the code as an organization described in sec_501 c the income received by m from its distributive_share of the joint venture's profits will be income from a related trade_or_business and will not be subject_to the tax on unrelated_business_taxable_income under sec_511 of the code applicable law sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities which accomplish such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals sec_1 c -1 d of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 ed revrul_69_545 1969_2_cb_117 provides that a nonprofit corporation whose purpose and activity are providing hospital care is promoting health and therefore furthers charitable purposes as provided in sec_501 of the code if it meets the community benefit requirements number of factors indicating the operations of a hospital benefit the community rather than serving private interests the community benefit standard focuses on a revrul_98_15 1998_1_cb_718 compares two situations where an exempt hospital forms a joint_venture with a for-profit entity and then contributes its hospital and all of its other operating_assets to the joint_venture which then operates the hospital in situation the revenue_ruling concludes that the exempt_organization will continue to further charitable purposes when it participates in the joint_venture favorable factors include the commitment of the joint_venture to give charitable purposes priority over maximizing profits the community make-up and structure of the board the voting control held by the exempt organization's representatives on the board the specifically enumerated powers of the board and the reasonable terms and conditions of fhe management_contract in situation the revenue_ruling concludes that the organization fails the operational_test when it participates in the joint_venture because activities of the joint_venture will result in greater than incidental private benefit to the for-profit partner sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business both computed with certain modifications sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use its makes of the profits derived to the exercise or performance by such organization of its exempt purposes sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to the purposes for which exemption is granted the production or distribution of the goods or the performance of services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes analysis under the regulations an organization that is organized and operated exclusively for charitable purposes may qualify for exemption under sec_501 of the code the promotion of health has long been recognized as a charitable purpose whether a hospital or other health care organization promotes health in a charitable manner is determined under the community benefit standard of revrul_69_545 supra this standard focuses on a number of factors to determine whether the hospital benefits the community as a whole rather than private interests the activities of a limited_liability_company treated as a partnership for federal_income_tax purposes are considered to be the activities of an exempt_organization that is a member of the limited_liability_company when evaluating whether the nonprofit organization is operated exclusively for exempt purposes within the meaning of sec_501 of the code a sec_501 organization may form and participate in a partnership including a limited_liability_company treated as a partnership for federal_income_tax purposes and meet the operational_test of sec_1_501_c_3_-1 of the regulations if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt purposes and only incidentally for the benefit of any for-profit partners see revrul_98_15 supra after the creation and operation of the joint_venture the charitable and exempt purposes of m will continue to be the same as prior to the creation of l m will provide health care to the community through providing a treatment services according to the community benefit requirements of revrul_69_545 supra in addition m's participation in l will further its exempt purposes m's participation in l and provision of b treatment services will promote health for the community in a manner that satisfies the requirements of revrul_69_545 supra the structure of l and operation of b will allow m to act exclusively in furtherance of charitable purposes with no undue private benefit to the physician members as provided in revrul_98_15 supra as in situation of revrul_98_15 supra m's ownership interests in l are proportionate to and equal in value to what m contributed to l m's and the physician- members’ returns from l will be proportional to their respective investments in l further l's activities will be effectively controlled by m l's governing documents commit l to provide health care services for the benefit of the community as a whole and to give charitable purposes priority over maximizing profits conflict of interest policy through m's appointment of members of the community familiar with the hospital to l's board and the voting structure of the board m can ensure that the assets it owns through l and the b treatment services conducted through l are used primarily to further exempt purposes l has adopted a l will allow for an open medical staff l will have a charity care policy as adopted and enforced by m m has the sole authority to cause l to provide care for all patients regardless of ability to pay including medicare medicaid and patients not covered by medicare or medicaid services provided to patients not covered by third party insurance will not differ from those covered by insurance also m has the authority to cause l to conduct community needs assessments and meet such community needs accordingly after the formation of l m will continue to promote the health of the community and otherwise accomplish its exempt purposes through the operation of l which is consistent with situation in revrul_98_15 supra after the formation of l m will continue to operate or promote health care services namely b treatment services consistent with the community benefit factors for exempt health care organizations as described in revrul_69_545 supra m will continue its charity care policies through the operation of l and will controt both the assessment of and response to unmet community needs within l's scope of activities or services the exempt purposes of m will be furthered by its participation in l m's participation enables it to provide expanded and improved health care services to the community the purposes of l specifically include enhancing the quality of health care and promoting the general health and well-being of the community these purposes override any duty to the members to maximize profits accordingly such participation will not constitute an unrelated_trade_or_business to m within the meaning of sec_513 of the code consequently pursuant to sec_512 of the code any distributive_share of l's profits to m will not be considered unrelated_business_taxable_income conclusions accordingly we rule as follows the participation of m in the joint_venture including the acquisition and retention of a membership interest in l will not adversely affect m's exemption under sec_501 of the code as an organization described in sec_501 the income received by m from its distributive_share of the joint venture's profits will be income from a related trade_or_business and will not be subject_to the tax on unrelated_business_taxable_income under sec_511 of the code these rulings are based on the understanding that there will be no material_change in the facts upon which they are based any changes that may have a bearing on your tax status should be reported to the service this ruling letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records a copy of this letter will be furnished to the ohio tax exempt and government entities te_ge customer service office this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
